                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,                                )                 4:18CV3138
                                             )
                    Plaintiff,               )
                                             )
      v.                                     )                    ORDER
                                             )
DOUGLAS COUNTY, et al.,                      )
                                             )
                    Defendants.              )



       IT IS ORDERED that Filing 55, the motion for leave to withdraw as counsel filed by
Cortney M. Wiresinger, is granted.

      DATED this 9th day of October, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge
